The administrator, by his answer, denied all knowledge of the negro's unsoundness, and stated that when applied to by the plaintiff, at the sale, on this subject, he referred to one Glascock, who was present and had hired the girl the year before.
The answer of the widow of the intestate, which was referred to by that of the children, denied any fraudulent concealment, and averred that the girl, although she had been unwell the year before the sale, was, to the best of her judgment, healthy at the time of the sale.
The proofs read at the hearing were very voluminous, but it is not thought necessary to repeat them.
Taking it for granted that fraud in the cestui que trust will avoid a sale honestly made by the trustee, and therefore assuming it as a duty to look into the testimony in this case, I have examined the depositions, and am of opinion that it is altogether unnecessary to give the evidence in detail. Most of it is irrelevant, some little of it seems to throw a suspicion upon Mrs. Garrawood, but by no means sufficient to establish such a fraud as would entitle the plaintiff to relief. It seems to be clearly established that the negro girl in question was a healthy one until she was hired out to Glascock. During that year, it seems, she was somewhat sickly; some part of the time she was with Mrs. Garrawood, particularly a few days before she was sold; but *Page 21 
it does not appear that Mrs. Garrawood had knowledge of her complaint and concealed it. Indeed, it does not appear what was the nature of the complaint she died of, or what her complaint was when she was sold.
I think the bill should be dismissed with costs, except as to Mrs. Garrawood, who must pay her own.
Bill dismissed.